Citation Nr: 1129576	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to include residuals of bronchogenic carcinoma, to include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, the claim was remanded for further development, at which time the RO was instructed to ensure that the claim was developed in accordance with all established guidelines concerning asbestos-related claims, to attempt to obtain the Veteran's VA treatment records and service personnel records, to inform the Veteran of alternate means of verifying his presence on board the USNS General LeRoy Eltinage, to attempt to verify the Veteran's presence on board the USNS General LeRoy Eltinage, and to afford the Veteran an appropriate VA examination to determine the likelihood that his current lung condition was caused by service, to include in-service exposure to asbestos.  The Board is satisfied that the RO has substantially complied with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  As such, this case is now ready for disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence of record does not demonstrate that a lung disorder, to include the residuals of bronchogenic carcinoma, was manifested during active service, was manifested within the first post-service year, or developed as a result of an established event, injury, or disease during active service, including claimed in-service asbestos exposure.


CONCLUSION OF LAW

A lung disorder, to include the residuals of bronchogenic carcinoma, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  However, as discussed in further detail below, many of the Veteran's service personnel records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Further, the Veteran submitted additional records and statements in support of his claim.  

Next, a specific VA medical examination pertinent to the issue on appeal was obtained in September 2010, and the Board obtained a Veterans Health Administration (VHA) medical opinion in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2011 VHA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, for certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran contends that his diagnosed bronchogenic carcinoma is the result of exposure to asbestos during active service.  In particular, he averred that he was transported from the continental United States to Europe in 1955 during active service on aboard the troop ship, USNS General LeRoy Eltinage (AP-154).  He has reported that the areas on board ship, in which he slept and worked, had exposed pipes that were wrapped in asbestos.  The asbestos would get hit by different objects, causing the dust to get into the air and into his and the other soldiers' lungs.

Even assuming that the Veteran was exposed to asbestos in service, the Board notes that mere exposure to a potentially harmful agent, alone, is insufficient to establish entitlement to VA disability benefits.  The question in a claim such as this is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between his current, claimed lung disorder and the exposure to asbestos in service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an initial matter, the Board notes that many of the Veteran's service personnel records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Service treatment records reflect no complaints of, treatment for, or diagnoses related to a lung condition or any symptoms reasonably attributed thereto.  At the time of discharge in March 1956, the clinical evaluation of the Veteran's lungs and chest was normal.  Therefore, no chronic lung condition was noted in service.

Next, post-service evidence does not reflect lung symptomatology for many years after service discharge.  The Board notes that the Veteran indicated in his June 2005 notice of disagreement that he was informed of a spot on his left lung while receiving treatment at the VA Eastern Kansas Health Care System in Leavenworth, Kansas, in 1985.  However, VA treatment records associated with the claims file do not support this assertion.  Rather, the available VA treatment records from the VA Eastern Kansas Health Care System show that the Veteran was diagnosed with tracheobronchitis in November 1992 as well as with bronchitis in September 1994 and March 1995.  Prior and subsequent to these diagnoses, radiology demonstrated that the Veteran's lungs and chest were clear.  Evidence of record showed that the Veteran was not diagnosed with bronchogenic carcinoma until June 2004.  

This is the first recorded symptomatology related to a chronic lung disorder, coming approximately 48 years after discharge.  Even accepting the Veteran's alleged 1985 diagnosis as true, it was not rendered until approximately 29 years after his discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, the competent evidence does not reflect continuity of lung symptomatology since service.

However, as discussed above, the Veteran does not assert continuity of symptomatology since active service.  Rather, he contends that his current cancer developed years after separation from service as a result of in-service asbestos exposure.  Specifically, he has averred that he was transported to Europe in 1955 on board the USNS General LeRoy Eltinage, and that the areas on board ship in which he slept and worked had exposed pipes that were wrapped in asbestos.  The asbestos would get hit by different objects, causing the dust to get into the air and into his and the other soldiers' lungs.

Historical data associated with the claims folder demonstrated that the USNS General LeRoy Eltinage entered the Military Ship Transport Service in August 1950, participated in that program until November 1955, and was then used to transport troops.  However, it appeared from the data and additional Internet research of record that most of her voyages were in the Pacific during the time prior to 1956.  Additional Internet research further indicated that asbestos was used in the construction of the vessel and it appears from the reports that a significant amount of asbestos was released during retrofitting for the United States Army, which occurred prior to 1950.

Notwithstanding, the evidence reflects that the USNS General LeRoy Eltinage did indeed serve as a transport ship, and that asbestos was present in the vessel.  Pursuant to the Board's December 2009 remand instructions, the RO informed the Veteran of alternate means of verifying his presence on board the USNS General LeRoy Eltinage and made all attempts to verify the Veteran's presence on board the vessel.  In March 2010, the RO received a telephone call from a representative of the U.S. Navy's Naval History & Heritage Command informing them that the program had no records or ship manifests for the USNS General LeRoy Eltinage or the Veteran, and recommending that the RO contact the National Archives for the information.  

In correspondence dated in February 2010, the National Archives advised the RO that information about the logbooks of ships that served under the Military Sealift Command from 1949 and after should be obtained from the Public Affairs Office of Military Sealift Command.  In correspondence dated in May 2010, the Military Sealift Command's Freedom of Information Act Officer informed the RO it could not locate the deck logs for the USNS General LeRoy Eltinage after checking the Military Sealift Command local records holding area, the Department of the Navy records holding area, and the Washington National Records Center.  The Freedom of Information Act Officer further advised the RO that deck logs are currently maintained for only 50 years and then destroyed.  

As all attempts to verify the Veteran's presence on board the USNS General LeRoy Eltinage have been unsuccessful and as the Board has a heightened obligation to explain findings and conclusions as well as to consider carefully the benefit of the doubt rule in this case, the Board will concede that the Veteran slept in an area of a ship that contained asbestos for the period of time it would have taken to transport him from the United States to Europe in 1955.  
 
Pursuant to the Board's December 2009 remand instructions, the Veteran was afforded a VA respiratory examination in September 2010.  The examiner noted the Veteran's contention that he was transported in a sea-going vessel from New York to Germany while in service, with possible exposure to asbestos in his area during transportation; however, the examiner further indicated that "[t]his area was not one of the areas more commonly found for asbestos exposure."  As a result, the examiner opined that it was not as likely as not that the Veteran's lung cancer was the result of or caused by his military service.  

Also of record is an October 2010 correspondence from the Veteran's treating physician stating that the Veteran may have sustained asbestos exposure in the military, and that asbestos exposure is a known risk factor in the development of lung cancer.  

In addition, the Board requested a VHA advisory medical opinion from an expert in pulmonology in February 2011.  In his March 2011 response, the VA pulmonologist noted that the Veteran was diagnosed with non-small cell bronchogenic carcinoma in 2004, and that the chest computed tomography (CT) scan noted there were no pleural effusions or other pleural abnormalities.  In addition, there was no note of interstitial changes or fibrosis.  The pulmonologist indicated that several factors of asbestos exposure affect risk: dose (how much asbestos to which an individual was exposed); duration (how long an individual was exposed); size, shape, and chemical makeup of the asbestos fibers; source of the exposure; and individual risk factors (such as smoking and preexisting lung disease).  With respect to dose, the pulmonologist opined that this would be a small amount because it was described by the Veteran as "flaking off of the pipes" and he was not involved in cutting or working with asbestos.  With respect to duration, the pulmonologist indicated that the time period would have been limited given that the exposure was only claimed during an Atlantic Ocean troop ship crossing.  The size, shape, and chemical makeup of the asbestos fibers in question were unknown to the pulmonologist.  As to the source of the exposure, the pulmonologist again noted that the exposure only consisted of some flaking from exposed piping, and that there was no evidence that the Veteran worked with or cut asbestos.  Finally, with respect to individual risk factors, the pulmonologist indicated that the Veteran's treatment records did not indicate prior lung disease.  In view of the above information, the pulmonologist concluded that the cause of the Veteran's lung cancer was unclear, but opined that the cancer was not as likely as not the result of or caused by his military service.  

The Board notes that the claims file contains differing opinions as to whether the Veteran's lung condition is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board places significant probative value on the March 2011 VHA opinion of the expert pulmonologist.  Specifically, the pulmonologist reviewed the claims file and supported his conclusions with evidence specific to the Veteran's unique medical history.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

The October 2010 statement from the Veteran's treating physician, on the other hand, is afforded significantly less probative value by the Board.  The physician's statement that the Veteran "may have sustained asbestos exposure" is admittedly speculative and insufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  In addition, the physician's statement that, "Asbestos exposure is a known risk factor for the development of lung cancer," is a general proposition and not tailored specifically to the Veteran's personal medical history.  

The Board has also considered the Veteran's statements asserting a causal relationship between his currently-diagnosed lung disorder and in-service asbestos exposure. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has specifically contended that his currently diagnosed lung disorder was caused by conceded in-service asbestos exposure.  

However, the Veteran is not competent to provide testimony regarding the nature of his claimed lung disorder.  Jandreau, 492 F.3d 1372, 1377 at n.4.  Because the claimed lung disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the nature of his claimed lung disorder are found to lack competency and therefore probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board also does not find his statements concerning the etiology of his claimed lung disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that this disorder was not a result of events in service.  Therefore, a causal relationship between the Veteran's claimed lung disorder and events during his active service has not been established, either through medical or lay evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

 In light of the above discussion, the claim for service connection for a lung disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for a lung disorder, to include residuals of bronchogenic carcinoma, to include as secondary to in-service asbestos exposure, is denied.


____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


